UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4846



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD KEITH SUGGS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-03-110)


Submitted:   April 21, 2004                 Decided:   April 29, 2004


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edward Keith Suggs, Jr., pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).    The district court sentenced Suggs to sixty-five months

imprisonment followed by three years of supervised release.            Suggs

appeals his conviction and sentence.         Counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

two issues but stating that, in his view, there are no meritorious

grounds for appeal.      Suggs was informed of his right to file a pro

se supplemental brief but has not done so.            Finding no error, we

affirm.

              Counsel first questions whether the district court erred

by denying Suggs’s motion to suppress. Factual findings underlying

a motion to suppress are reviewed for clear error, and legal

determinations are reviewed de novo. Ornelas v. United States, 517

U.S. 690, 691 (1996).      When a suppression motion has been denied,

we   review    the   evidence   in   the   light   most   favorable   to   the

Government.     United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).    Guided by these standards, we find no error in the district

court's determination that the affidavit supporting the search

warrant for Suggs’s residence, though perhaps inartfully written,

did not contain false statements in reckless disregard for the

truth.    See Franks v. Delaware, 438 U.S. 154 (1978).




                                     - 2 -
          Next, Suggs challenges the sixty-five month sentence

imposed by the district court.     We find that the guideline range

was correctly calculated.   Furthermore, because the sentence is

within the properly calculated guideline range and the statutory

maximum penalty for the offense, this court has no authority to

review the district court’s imposition of this specific sentence.

United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

          As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Suggs's conviction and sentence.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.    Counsel's motion must

state that a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                              - 3 -